FONES, Chief Justice
(dissenting).
I respectfully dissent.
The original contract between Mrs. Gear-hiser and Mr. Box was a contract for the sale of land, etc., embraced by the statute of frauds. T.C.A. § 23-201(4).
While the authorities are not in agreement, and Tennessee has no decision on point, the better rule, in my opinion, is that a contract within the statute of frauds cannot be modified by a parol agreement.
Next, there is no consideration to support the parol agreement.
Further, in my opinion, this is not an appropriate case for remand pursuant to T.C.A. § 27 — 329 or the three cases cited in the majority opinion. Mrs. Gearhiser has had her day in court. The two witnesses, her sister and her lawyer testified in the trial court and I find no justification for giving claimant a second chance to prove a parol modification of a written contract, by two interested witnesses who were available at the first trial.
Otherwise, I am in accord with the opinion of the majority.